Citation Nr: 0738763	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  07-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from June 1960 to November 1961.  The veteran 
died in September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  

In correspondence received in February 2007 the appellant 
requested a Board videoconference hearing at the RO.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2007), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  Therefore, additional action is required 
in this case.

Accordingly, this case is REMANDED for the following:  

The appellant should be scheduled for a 
Board videoconference hearing as soon as 
it may be feasible.  She should be 
provided adequate notice as to all issues 
on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



